MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2019	ME	56	
Docket:	      Pen-18-441	
Submitted	
  on	Briefs:	 April	9,	2019	
Decided:	     April	16,	2019	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  IN	RE	CHILD	OF	PETER	T.	
	
	
PER	CURIAM	

        [¶1]	 	 Peter	 T.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	 (Bangor,	

Jordan,	 J.)	 terminating	 his	 parental	 rights	 to	 his	 child	 pursuant	 to	 22	 M.R.S.	

§	4055(1)(B)(2)(a),	 (b)(i)-(ii)	 (2018).1	 	 He	 challenges	 only	 the	 court’s	

determination	 that	 termination	 of	 his	 parental	 rights	 is	 in	 the	 child’s	 best	

interest.		We	affirm	the	judgment.	

                                        I.		BACKGROUND	

        [¶2]	 	 The	 following	 facts,	 which	 are	 supported	 by	 competent	 record	

evidence,	are	drawn	from	the	court’s	judgment	and	the	procedural	record.		See	

In	re	Children	of	Christopher	S.,	2019	ME	31,	¶	2,	---A.3d---.	




    1		The	court	also	entered	an	order	terminating	the	mother’s	parental	rights	to	the	child	after	the	

mother	consented	to	the	termination.		See	22	M.R.S.	§	4055(1)(B)(1)	(2018).		She	does	not	appeal	
from	that	judgment.	
2	

      [¶3]		In	April	of	2016,	the	Department	of	Health	and	Human	Services	filed	

a	petition	for	child	protection	and	preliminary	protection	orders	on	behalf	of	

the	child,	who	was	then	three	years	old.		See	22	M.R.S.	§§	4032-4034	(2018).		

The	 petition	 alleged	 that	 the	 father	 had	 been	 convicted	 of	 unlawful	 sexual	

contact	with	a	child	under	the	age	of	12,	see	17-A	M.R.S.	§	255-A(1)(F-1)	(2018),	

and	posed	an	immediate	risk	of	serious	harm	of	sexual	abuse	to	his	own	child.		

The	court	(Mallonee,	J.)	issued	a	preliminary	protection	order	and	placed	the	

child	in	the	Department’s	custody.	

      [¶4]		The	following	August,	the	court	(Jordan,	J.)	entered	an	agreed-upon	

order	finding	jeopardy	as	to	the	father	based	on	his	sexual	assault	conviction,	

his	 history	 of	 diagnosed	 mental	 health	 conditions,	 and	 a	 concern	 about	 his	

anger.		See	22	M.R.S.	§	4035	(2018).		The	order	required	the	father	to	participate	

in	 several	 types	 of	 services	 and	 interventions,	 and	 allowed	 him	 supervised	

visitation	with	the	child	“as	deemed	appropriate	by	DHHS,	provided	it	is	in	[the	

child’s]	 best	 interest.”	 	 The	 court	 held	 three	 judicial	 review	 and	 permanency	

planning	hearings	from	December	of	2016	through	May	of	2017,	see	22	M.R.S.	

§§	 4038,	 4038-B	 (2018),	 and	 after	 each	 hearing	 issued	 a	 consent	 order	

continuing	the	terms	of	the	jeopardy	order.			
                                                                                        3	

      [¶5]		In	January	of	2018,	the	court	held	a	fourth	judicial	review	hearing,	

where	the	father	contested	the	Department’s	assertion	that	jeopardy	had	not	

been	alleviated.		In	an	order	entered	after	the	hearing,	the	court	found	that	the	

child	whom	the	father	had	sexually	assaulted,	resulting	in	the	conviction,	was	a	

family	 member.	 	 The	 court	 further	 found	 that	 the	 father’s	 explanation	 of	 the	

incident	resulting	in	that	conviction—that	his	sexual	 assault	of	the	child	was	

“accidental”	 and	 that	 he	 had	 “confused	 [the	 victim]	 for	 his	 adult	 wife”—was	

“completely	unbelievable”	and	that	“[s]uch	minimization	and	evasion,	after	four	

years	of	sex	offender	therapy,	convinces	the	Court	that	he	is	still	a	danger	to	

children.”	 	 The	 court	 concluded	 that	 the	 father	 continued	 to	 pose	 a	 risk	 of	

reoffending	and	that	“jeopardy	as	to	[the	father]	continues	unabated.”			

      [¶6]		In	March	of	2018,	the	Department	filed	a	petition	to	terminate	the	

father’s	 parental	 rights.	 	 The	 following	 August,	 the	 court	 held	 a	 consolidated	

hearing	on	termination	and	judicial	review,	where	the	court	heard	testimony	

from	 the	 child’s	 departmental	 caseworker,	 the	 guardian	 ad	 litem,	 and	 the	

father.	 	 The	 caseworker	 testified	 that,	 to	 her	 knowledge,	 the	 father	 had	 not	

participated	 in	 sex	 offender	 treatment	 or	 any	 other	 services	 to	 alleviate	 the	

jeopardy	found	by	the	court	at	the	January	2018	judicial	review	hearing.		The	

father	 conceded	 that	 jeopardy	 had	 not	 been	 resolved	 but	 requested	 that	 the	
4	

court	give	him	six	additional	months	“to	show	that	things	are	different	and	that	

his	situation	would	permit	.	.	.	a	trial	placement.”			

      [¶7]	 	 At	 the	 conclusion	 of	 the	 hearing,	 the	 court	 orally	 granted	 the	

Department’s	termination	petition.		The	court	determined	that	the	father	was	

parentally	unfit	because	he	was	neither	able	to	protect	the	child	from	jeopardy	

nor	able	to	take	responsibility	for	the	child,	and	would	be	unable	to	do	either	

within	 a	 time	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs,	 see	 22	 M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii)—circumstances	 that	 the	 court	 noted	 were	 not	

contested	 by	 the	 father.	 	 The	 court	 also	 concluded	 that	 termination	 of	 the	

father’s	parental	rights	is	in	the	child’s	best	interest,	see	id.	§	4055(1)(B)(2)(a),	

because,	 absent	 termination,	 the	 delay	 in	 creating	 permanency	 for	 the	 child	

would	be	too	great.		More	specifically,	the	court	found	that	the	father’s	request	

for	 an	 additional	 six	 months	 for	 him	 to	 engage	 in	 therapy,	 to	 be	 followed	 by	

months	of	a	trial	home	placement,	would	result	in	“arguably	at	least	another	

year	 before	 [there	 would	 be]	 any	 chance	 of	 permanency	 for	 a	 child	 who	 has	

spent	almost	half	her	life	in	State	custody.”			

      [¶8]	 	 On	 October	 10,	 2018,	 the	 court	 entered	 a	 written	 judgment	

terminating	the	father’s	parental	rights,	in	which	the	court	found	the	following	
                                                                                           5	

additional	facts,	which	are	supported	by	competent	record	evidence.		See	In	re	

Child	of	Jonathan	D.,	2019	ME	14,	¶	5,	200	A.3d	799.			

       	     [The	 father]	 completed	 sex	 offender	 treatment	 and	
       probation[,]	.	.	.	participated	in	mental	health	and	case	management	
       services[,]	.	.	.	maintained	safe,	stable	housing[,]	.	.	.	participated	in	
       a	 CODE,	 the	 results	 stating	 that	 the	 chance	 of	 [the	 father]	
       reoffending	 is	 statistically	 low[;]	 however,	 he	 exhibits	 an	
       extraordinary	level	of	minimization	and	denial	after	four	years	of	
       treatment.	.	.	.	
             	
             [The	 father]	 has	 been	 unable	 to	 make	 changes	 since	 the	
       January	31,	2018	Judicial	Review	Order	and	the	filing	of	the	Petition	
       for	Termination	of	Parental	Rights.			

              [The	 child]	 has	 been	 in	 the	 custody	 of	 DHHS	 for	 over	 two	
       years.		It	would	be	in	[the	child’s]	best	interest	that	[the	petition	for	
       the]	 termination	 of	 parental	 rights	 of	 [the	 father]	 be	 granted	 in	
       order	to	achieve	permanency.			

       [¶9]		The	court	also	reiterated	its	determinations,	by	clear	and	convincing	

evidence,	that	the	father	was	parentally	unfit	and	that,	in	order	for	the	child	to	

be	afforded	permanency,	termination	of	his	parental	rights	is	in	the	child’s	best	

interest.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(a),	 (b)(i)-(ii).	 	 On	 the	 same	 day,	 the	

court	also	issued	a	post-termination	review	order	establishing	adoption	as	the	

permanency	 plan	 for	 the	 child.	 	 The	 father	 filed	 a	 timely	 appeal	 of	 the	

termination	judgment.		See	22	M.R.S.	§	4006	(2018);	M.R.	App.	P.	2B(c)(1).			
6	

                                           II.		DISCUSSION	

	         [¶10]	 	 The	 father	 asserts	 on	 appeal	 that	 the	 court	 erred	 by	 concluding	

that	 the	 child’s	 best	 interest	 would	 be	 served	 by	 terminating	 the	 father’s	

parental	 rights,	 contending	 that	 “[i]t	 is	 crucial	 [the	 child]	 suffer	 no	 more	

traumas,	no	more	losses,	and	that	[the]	father	not	be	removed	from	[the	child’s]	

life	 absent	 compelling	 circumstances.”	 	 Contrary	 to	 this	 contention,	 the	

evidence	supports	the	court’s	best-interest	determination.2			

	         [¶11]		“We	review	the	court’s	factual	findings	related	to	the	child’s	best	

interest	for	clear	error,	and	its	ultimate	 conclusion	regarding	the	child’s	best	

interest	for	an	abuse	of	discretion,	viewing	the	facts,	and	the	weight	to	be	given	

them,	through	the	trial	court’s	lens.”		In	re	Children	of	Christopher	S.,	2019	ME	

31,	 ¶	 7,	 ---A.3d---	 (quotation	 marks	 omitted).	 	 “[T]he	 best	 interest	

determination	 does	 not	 occur	 in	 a	 vacuum,	 but	 rather	 is	 part	 of	 an	 ultimate	

disposition	 that	 must	 account	 for	 the	 congruence	 of	 the	 judicial	 decisions	

.	.	.	associated	 with	 it,” In	 re	 Thomas	 H.,	 2005	 ME	 123,	 ¶	30,	 889	 A.2d	 297,	

including	the	court’s	decision	after	the	contested	judicial	review	approximately	




     2	
     	 The	 father	 does	 not	 challenge	 the	 court’s	 determination	 of	 parental	 unfitness.	 	 Any	 such	
challenge	would	be	unavailing	in	any	event	because	the	record	evidence	supports	that	determination.		
See	In	re	Children	of	Anthony	M.,	2018	ME	146,	¶	8,	195	A.3d	1229	(stating	the	standard	of	review	of	
a	court’s	determination	of	parental	unfitness).	
                                                                                          7	

eight	months	earlier.		Moreover,	although	a	child’s	best	interest	and	parental	

unfitness	“are	separate	elements	of	a	termination	case,	the	court’s	findings	that	

bear	 on	 parental	 unfitness	 may	 also	 be	 relevant	 to	 the	 question	 of	 whether	

termination	is	in	the	child’s	best	interest.”		In	re	Children	of	Christopher	S.,	2019	

ME	31,	¶	8,	---A.3d---	(emphasis	omitted).	

	      [¶12]		Here,	with	support	in	the	record,	the	court	found	that,	because	the	

father	had	not	successfully	rehabilitated	and	alleviated	the	risk	he	poses	to	the	

child	 in	 the	 more	 than	 two	 years	 since	 the	 child	 protection	 action	 was	

commenced,	 he	 would	 not	 be	 able	 to	 provide	 the	 child	 with	 a	 permanent	

placement	within	a	time	reasonably	calculated	to	meet	the	child’s	needs.		See	In	

re	Children	of	Anthony	M.,	2018	ME	146,	¶¶	13-15,	195	A.3d	1229.		The	father’s	

lack	of	participation	in	any	sex	offender	treatment	or	other	counseling	services	

since	 the	 January	 2018	 contested	 judicial	 review	 hearing—where	 the	 father	

continued	to	minimize	his	culpability	for	sexually	assaulting	a	child	even	after	

being	 convicted	 and	 completing	 four	 years	 of	 sex	 offender	 treatment—

supports	 the	 court’s	 conclusion	 that	 the	 father	 was	 still	 unsafe	 to	 parent	 the	

child	 and	 would	 not	 be	 able	 to	 safely	 care	 for	 the	 child	 within	 the	 statutory	

timeframe.			
8	

	     [¶13]		At	the	time	of	the	termination	hearing,	the	child	was	five	years	old	

and	had	been	in	departmental	custody	for	nearly	half	of	her	life.		As	the	court	

was	 entitled	 to	 conclude,	 the	 substantial	 additional	 delay	 proposed	 by	 the	

father—particularly	when	over	a	period	of	years	he	had	not	rehabilitated	to	a	

degree	 where	 he	 could	 safely	 care	 for	 the	 child—would	 be	 contrary	 to	 the	

Legislature’s	intent	of	providing	for	the	 termination	of	parental	rights	where	

doing	so	would	“[e]liminate	the	need	for	children	to	wait	unreasonable	periods	

of	time	for	their	parents	to	correct	the	conditions	which	prevent	their	return	to	

the	family”	and	“[p]romote	the	adoption	of	children	into	stable	families	rather	

than	allowing	children	to	remain	in	the	impermanency	of	foster	care.”		22	M.R.S.	

§	4050(2)-(3)	(2018).	

	     [¶14]	 	 On	 this	 record,	 the	 court	 did	 not	 err	 or	 abuse	 its	 discretion	 by	

concluding	that	the	best	interest	of	the	child	would	be	served,	not	by	prolonging	

the	 impermanence	 and	 uncertainty	 of	 foster	 care,	 but	 by	 terminating	 the	

father’s	parental	rights	so	that	the	child	can	be	placed	in	a	stable	and	permanent	

setting.		See	id.	§	4055(1)(B)(2)(a).				

      The	entry	is:	

                    Judgment	affirmed.	

	     	      	      	      	      	
                                                                             9	

Robert	E.	Meggison,	Esq.,	Belfast,	for	appellant	father	
	
Aaron	M.	Frey,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Bangor	District	Court	docket	number	PC-2016-21	
FOR	CLERK	REFERENCE	ONLY